Title: Memorandum of checks drawn on Bank of Fredericksburg, December 1834
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1834-1835]
                            
                        
                        
                        
                        
                        Deposit 5400 + 600 (check every
                        Memorandum of checks drawn on the Bank of Fredericksburg on the fund recd. from Mr Taylor.
                        No. 1. fav. of W. Allen $1500
                        2. J. C. Payne 400
                        3. E. Coles.....2050
                        octb 4. J. Ballard & Co. ..... 200
                        10 5. Js. Shepherd ..... 80
                        10 6. Eras: T. Rose .... 250
                        17. 7 Docr. Grymes ..... 15
                        20. 8. D & M. Cutts ... 45
                        31. 9. Jas. Cowherd .... 1047
                        Nov 11. 20. Peter Gray .... 5
                        24 [+hogs]   5592
                         4400
                        
                             6000
                        
                        1834
                        Sept. 26 credit in Bank $593.60
                        checks. S. Brockman ..... 300
                        due 265.92for changes
                        Decr. 25 William Allen .... 170
                        Jany. 8. J. C. Payne ...... 30
                        — 15. S. Brockman ...... 80
                         24. John C. Payne .... 13.60
                         593.60
                        ______________________________________
                        8 Apl. 1835. a credit wth. B for $396
                        ............ check to Mrs. Cutts $45
                        Apl. 9. 5. to [?] 215
                        20. do. W. Allen $50
                        23. do. ________ $20
                            330
                        
                             $66.
                        May 24. J. M. Cutts . $16.
                        
                            
                                
                            
                        
                    